DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
Election/Restrictions
Newly amended claims 1-4, 6, 7, 9, 10, 22, 23, 25, and 26 directed to an invention that is independent or distinct from the invention previously claimed for the following reasons:
Independent claims 1 and 22, from which each of the remaining claims depend, have been amended to recite that a footprint of the first part is different from a footprint of the second part which is mutually exclusive and distinct from the configuration in which the footprint of the first part is similar to the footprint of the second part as recited in previously presented claim 8, which Applicant has cancelled in the present set of amendments and which has already received an action on the merits.
Since applicant has received an action on the merits for the previously presented invention, this invention has been constructively elected by previous presentation for prosecution on the merits.  Accordingly, claims 1-4, 6, 7, 9, 10, 22, 23, 25, and 26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11, from which claims 12-14 depend, includes the incorporation of a frame structure. Claim 12, from which claims 13 and 14 depend, limits the encapsulation structure to one that comprises a lid providing a cavity. None of the embodiments disclosed by Applicant combined a frame structure and an encapsulation structure comprising a lid which provides a cavity. The only embodiments which include a frame structure (e.g., Figs. 15-18) do not form the encapsulation structure to have a lid which provides a cavity. Further, one having ordinary skill in the art would not understand how the encapsulation structure could be modified in these embodiments to incorporate a lid which provides a cavity.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian et al. (US 2013/0122660) in view of Khenkin (US 2010/0128914).
Regarding claim 11, Elian discloses a sensor device (Fig. 15), comprising:
a chip carrier (91), wherein the chip carrier comprises a printed circuit board material (¶ 0073). Elian does not disclose that the chip carrier is a multi-layer laminate structure as claimed. However, it is known in the art to form chip carriers as multi-layer laminate structures comprising a first layer (508 in Fig. 5 of Khenkin), a second layer (504) on the first layer, and a third layer (500) on the second layer. There is a benefit using distinct parts as taught by Khenkin in that is allows for easier visual inspection of the eventual channel region before the layers are joined together. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the chip carrier part configuration as taught by Khenkin in the device of Elian for this benefit.
Elian further discloses a sensor chip (not labeled in Fig. 15, corresponding to the combination of 23, 20, 21, 11, 27, 30, and 29 in Fig. 5) arranged directly on the chip carrier (corresponding to on a main surface of the third layer in the device of the combination). Fig 15 of Elian does not explicitly show an additional logic chip, however, Elian discloses that “the sensor device[s] . . . may contain one or more additional semiconductor chips . . . . for example . . . logic integrated circuits . . . .” With regards to the placement of the logic circuit, it is known in the art to place chips on the same surface (see Fig. 28 of Khenkin). It would have been obvious to one having ordinary skill in the art at the time the application was filed to place the logic chip directly on the main surface of the third layer of the chip carrier for the benefit of minimizing the total height of the sensor device.
an encapsulation structure (92) encapsulating the sensor chip and the logic chip;
a signal port (15), wherein a side surface of the sensor device extends between opposing main surfaces of the sensor device, wherein one of the main surfaces is a mounting surface of the sensor device (see Fig. 15), wherein the signal port comprises a hole in the chip carrier (corresponding to in the second layer of the chip carrier in the device of the combination); and
a channel extending from the signal port through the chip carrier (corresponding to through the second layer in the device of the combination) to a sensing structure of the sensor chip (see Fig. 15),
an electrical redistribution structure (unlabeled conductive line extending between the leads of 91 in Fig. 15; while only one such line is shown, another will be present to connect to the logic chip) extending through the chip carrier (corresponding to through the first layer, the second layer, and the third layer in the device of the combination); and
a frame structure (corresponding to 31 in Fig. 5) arranged between the sensor chip and the encapsulation structure (compare Figs. 5 and 15) and forming a space over the sensing structure (space directly over 28 in Fig. 5),
wherein a portion of the encapsulation structure is exposed within the space (compare Figs. 5 and 15).
Elian discloses using wire bonds (corresponding to 33 in Fig. 14) to electrically couple chips to the electrical redistribution structure. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a similar wire bond to connect the logic chip to the electrical redistribution structure for the benefit of providing electricity to the logic chip from an external source.
In the embodiment shown in Fig. 15, Elian does not disclose that the channel is devoid of material. However, Elian does disclose forming channels devoid of material with a narrower outlet (see, e.g., Fig. 7). There is a benefit to using channels devoid of material in that they offer less resistance to the transfer of fluid in the channel than a porous material would. It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the channel of the device shown in Fig. 15 of Elian to have a channel devoid of material for this benefit.
Elian does not disclose that the signal port is arranged on the side surface. However, arranged signal ports to be on side surfaces is well-known in the art (Fig. 8 of Khenkin). There is a benefit to such a configuration in that side ports can lead to lower profile devices (¶ 0006 of Khenkin). It would have been obvious to one having ordinary skill in the art to form the signal port of Elian to be at the side surface for this benefit.
Regarding claim 12, the encapsulation structure comprises a lid providing a cavity housing the sensor chip (see Fig. 15 of Elian).
Regarding claim 16, the sensor chip is directly arranged on the chip carrier (see Fig. 15).
Regarding claim 17, Elian does not explicitly disclose that the chip comprises a microphone. However, using sensor chips as microphones is well-known in the art (see Abstract of Khenkin). There is a benefit to using sensor chips as microphones with the signal port comprising an acoustic port of the microphone in order to capture sound. It would have been obvious to one having ordinary skill in the art to use the device as a microphone for this benefit.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian and Khenkin as applied to claim 11 above, and further in view of Uzoh et al. (US 2015/0380377).
Regarding claim 13, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from plastic materials (¶ 0072 of Uzoh). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from plastic materials as Uzoh demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 15, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from molding materials (¶ 0072 of Uzoh). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from molding materials as Uzoh demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian and Khenkin as applied to claim 12 above, and further in view of Pahl et al. (US 2014/0036466).
Regarding claim 14, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from metal materials (¶ 0007 of Pahl). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from metal materials as Pahl demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC § 112 rejections of claims 12-14, Applicant alleges that the claimed features are disclosed in Fig. 15. This argument is not persuasive as the lid of Fig. 15 does not satisfy the limitations of claim 12. Specifically, the lid of claim 12 is required to provide “a cavity housing the sensor chip”. The lid 66 of Applicant’s Fig. 15 provides no such cavity. Lid 14 in Applicant’s Fig. 14 provides such a cavity, but Fig. 14 does not comprise a frame structure as claimed in Applicant’s claim 11, from which claim 12 depends.
Regarding the rejections under 35 USC § 103, Applicant’s arguments are moot as the either apply to claims which are presently withdrawn or to a mapping different from that used in the present rejections.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         
/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826